        Case 3:20-cv-05832-JD Document 282 Filed 08/13/21 Page 1 of 5


 1   MICHAEL HELD (pro hac vice pending)
     KATHERINE STEELE LANDY (pro hac vice pending)
 2   ALEX LEONARD (pro hac vice pending)
     FEDERAL RESERVE BANK OF NEW YORK
 3   33 Liberty Street
     New York, New York 10045
 4   Telephone: (212) 720-5000
     Facsimile: (212) 720-2252
 5   Email:      michael.held@ny.frb.org
                 katherine.landy@ny.frb.org
 6               alex.leonard@ny.frb.org

 7   JEFFREY S. BOSLEY (CA State Bar No. 167629)
     DAVIS WRIGHT TREMAINE LLP
 8   505 Montgomery Street, Suite 800
     San Francisco, California 94111-6533
 9   Telephone: (415) 276-6500
     Facsimile: (415) 276-6599
10   Email:     jeffbosley@dwt.com

11   Attorneys for Amicus Curiae Federal Reserve Bank of New York

12   JOSHUA P. CHADWICK
     KATHERINE POMEROY
13   BOARD OF GOVERNORS
     OF THE FEDERAL RESERVE SYSTEM
14   20th Street and Constitution Avenue, N.W.
     Washington, DC 20551
15   Telephone: (202) 912-4329
     Facsimile: (202) 736-5615
16   Email:       joshua.p.chadwick@frb.gov
                  katherine.pomeroy@frb.gov
17
     Attorneys for Amicus Curiae Board of Governors
18   of the Federal Reserve System

19
                             IN THE UNITED STATES DISTRICT COURT
20
           THE NORTHERN DISTRICT OF CALIFORNIA - SAN FRANCISCO DIVISION
21
     LISA MCCARTHY, et al.,                           Case No. 3:20-cv-05832-JD
22
                   Plaintiffs,                        Assigned to the Hon. James Donato
23
            vs.                                       UNOPPOSED MOTION FOR LEAVE TO
24                                                    FILE AMICUS CURIAE BRIEF OF
     INTERCONTINENTAL EXCHANGE INC., et               FEDERAL RESERVE BANK OF NEW
25   al.,                                             YORK AND BOARD OF GOVERNORS
                                                      OF THE FEDERAL RESERVE SYSTEM
26                 Defendants.

27

28


                                                                         Case No. 3:20-cv-05832-JD
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
         Case 3:20-cv-05832-JD Document 282 Filed 08/13/21 Page 2 of 5


 1          UNOPPOSED MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
 2          The Board of Governors of the Federal Reserve System (“Board of Governors”) and
 3   Federal Reserve Bank of New York (“New York Fed”) respectfully request leave to file a brief
 4   in this action as amici curiae concerning the motions for injunctive relief set for hearing before
 5   this Court on September 9, 2021.
 6                       I. IDENTITY AND INTEREST OF AMICI CURIAE
 7          The Board of Governors is a United States government agency composed of seven
 8   members appointed by the President and confirmed by the Senate. 12 U.S.C. § 241; Comm. for
 9   Monetary Reform v. Bd. of Governors of the Fed. Reserve Sys., 766 F.2d 538, 539-40 (D.C. Cir.
10   1985). The New York Fed is one of twelve regional Federal Reserve Banks, which, together
11   with the Board of Governors and the Federal Open Market Committee, comprise the key
12   components of the Federal Reserve System, the central bank of the United States. Comm. for
13   Monetary Reform, 766 F.2d at 539. The Federal Reserve System “monitors financial system
14   risks and engages at home and abroad to help ensure that the system supports a healthy economy
15   for U.S. households, communities, and businesses.”1
16          The Board of Governors and New York Fed seek leave to file this amicus brief to provide
17   their perspective to the Court that the injunction Plaintiffs seek—including immediately
18   enjoining the publication of the U.S. dollar LIBOR benchmark reference rate (“LIBOR”) and
19   voiding variable interest rate contracts for consumer loans which include LIBOR as a reference
20   rate2—if granted, would pose a risk to financial stability and will likely harm numerous
21   nonparties, including everyday consumers and businesses. The requested injunction would also
22   undermine years of global planning by the Board of Governors, New York Fed, and other
23   financial sector regulators in the U.S. and abroad, and threaten key progress currently underway
24   on an orderly transition away from LIBOR.
25

26   1
       Purposes and Functions of the Federal Reserve System, p. 54, Tenth Edition, available at
     https://doi.org/10.17016/0199-9729.10.
27   2
       See Pls.’ Mot. for Prelim. and Permanent Inj. – Mem. of P. & A. in Supp., Nov. 10, 2021, ECF
28   No. 19; Pls.’ Appl. for an Order to Show Cause Why an Inj. Should Not Issue (May 24, 2021),
     ECF No. 259.

                                                      1                          Case No. 3:20-cv-05832-JD
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
          Case 3:20-cv-05832-JD Document 282 Filed 08/13/21 Page 3 of 5


 1                                            II. ARGUMENT
 2   A.     Standard for Filing an Amicus Brief in the Northern District of California
 3          “There are no strict prerequisites that must be established prior to qualifying for amicus
 4   status; an individual seeking to appear as amicus must merely make a showing that his
 5   participation is useful or otherwise desirable to the court.” California ex rel. Becerra v. U.S.
 6   Dep’t of Interior, 381 F. Supp. 3d 1153, 1164 (N.D. Cal. 2019). “District courts frequently
 7   welcome amicus briefs from non-parties concerning legal issues that have potential ramifications
 8   beyond the parties directly involved or if the amicus has unique information or perspective that
 9   can help the court beyond the help that the lawyers for the parties are able to provide.” NGV
10   Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp. 2d 1061, 1067 (N.D. Cal. 2005)
11   (citations and internal quotation marks omitted). The “classic role of amicus curiae is to assist a
12   court in a case of public interest by supplementing the efforts of counsel . . . .” California ex rel.
13   Becerra, 381 F. Supp. 3d at 1163-64. “[W]hether to allow Amici to file a brief is solely within
14   the Court’s discretion, and generally courts have exercised great liberality in permitting amicus
15   briefs.” Id. at 1164; see also Levin Richmond Terminal Corp. v. City of Richmond, 482 F. Supp.
16   3d 944, 951 n.1 (N.D. Cal. 2020).
17   B.     The Proposed Amicus Brief Offers Unique Perspectives Not Available from the
18          Parties and Will Aid the Court in Evaluating the Public Interest Impact of the
19          Requested Injunction
20          The proposed amicus brief will assist the Court in evaluating whether Plaintiffs have met
21   their burden of establishing that an injunction is in the public interest. Winter v. Natural Res.
22   Def. Council, Inc., 555 U.S. 7, 20 (2008). “In exercising their sound discretion, courts of equity
23   should pay particular regard for the public consequences in employing the extraordinary remedy
24   of injunction.” Id. at 24 (quoting Weinberger v. Romero-Barcelo, 456 U.S. 305, 312 (1982)
25   (quotation marks omitted)). The Board of Governors and New York Fed, as key components of
26   the Federal Reserve System, are well-positioned to provide their perspective on the proposed
27   injunction’s impact on the public interest, including the impact on financial stability and
28   resulting harm to nonparties. Additionally, the Board of Governors and New York Fed can

                                                       2                           Case No. 3:20-cv-05832-JD
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
         Case 3:20-cv-05832-JD Document 282 Filed 08/13/21 Page 4 of 5


 1   provide a unique perspective arising from their participation in a global effort to prepare the
 2   financial system for the smooth and orderly ending to LIBOR.
 3          This relevant perspective and experience relate directly to Plaintiffs’ motions and will aid
 4   the Court in evaluating whether the requested injunction is in the public interest. Plaintiffs and
 5   Defendants do not oppose the filing of the proposed amicus brief.
 6                                          III.CONCLUSION
 7          For the foregoing reasons, the Board of Governors and New York Fed respectfully
 8   request that the Court grant leave to file the enclosed proposed amicus brief.
 9
     DATED: August 13, 2021                        Respectfully submitted,
10
                                                   FFEDERAL RESERVE BANK OF NEW YORK
11                                                 MICHAEL HELD
                                                   KATHERINE STEELE LANDY
12                                                 ALEX LEONARD
13
                                                   DAVIS WRIGHT TREMAINE LLP
14                                                 JEFFREY S. BOSLEY
15
                                                   By: /s/ Jeffrey S. Bosley
16                                                      Jeffrey S. Bosley
                                                   Attorneys for Amicus Curiae Federal Reserve Bank
17                                                 of New York
18   DATED: August 13, 2021                        BOARD OF GOVERNORS
                                                   OF THE FEDERAL RESERVE SYSTEM
19                                                 JOSHUA P. CHADWICK
                                                   KATHERINE POMEROY
20

21                                                 By: /s/ Joshua P. Chadwick
                                                         Joshua P. Chadwick
22                                                 Attorneys for Amicus Curiae Board of Governors of
                                                   the Federal Reserve System
23

24

25

26

27

28

                                                      3                          Case No. 3:20-cv-05832-JD
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
         Case 3:20-cv-05832-JD Document 282 Filed 08/13/21 Page 5 of 5


 1                            CIVIL LOCAL RULE 5-1(i)(3) ATTESTATION
 2           I hereby attest that concurrence in the filing of this document has been obtained from each
 3   of the other signatories hereto.
 4   Dated: August 13, 2021                        By: /s/ Jeffrey S. Bosley
 5                                                           Jeffrey S. Bosley

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      4                          Case No. 3:20-cv-05832-JD
     MOTION FOR LEAVE TO FILE AMICUS CURIAE BRIEF
